 



Exhibit 10.4
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of March 26, 2008, by and among CENTEX CORPORATION, a Nevada corporation
(“Borrower”), each Lender (defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent.
R E C I T A L S
     A. Reference is hereby made to that certain Credit Agreement dated as of
July 1, 2005, executed by Borrower, the Lenders party thereto, and
Administrative Agent (as amended, the “Credit Agreement”).
     B. Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the Credit Agreement.
     C. Borrower, Administrative Agent, and Lenders desire to modify certain
provisions contained in the Credit Agreement, subject to the terms and
conditions set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments to the Credit Agreement.
     (a) Section 1.1 is hereby amended to add the following definitions in the
appropriate alphabetical order:
     Authorities means any applicable local, state, municipal, federal, or
foreign judicial, executive, or legislative instrumentality.
     Borrowing Base means, from time to time, the sum of the following amounts
(without duplication):
     (a) ninety percent (90%) of the net proceeds from Sold Units due to a
Restricted Company at closing as a result of the consummation of the sale of
such Sold Units, which net proceeds have been paid to the closing agent handling
such sale but which have not yet been received by Borrower or such Restricted
Subsidiary; provided, however, that if, and to the extent that, such net
proceeds which are reported as outstanding on the last day of any fiscal quarter
of Borrower are not received by Borrower or such Restricted Subsidiary on or
before the tenth (10th) day following the end of any such fiscal quarter, then
such net proceeds shall not be included in the Borrowing Base;
     (b) ninety percent (90%) of the Net Book Value of all Sold Units;
     (c) eighty percent (80%) of the Net Book Value of all Spec Units;
     (d) seventy-five percent (75%) of the Net Book Value of all Developed Lots;
     (e) fifty percent (50%) of the Net Book Value of all Land Under
Development; and
Third Amendment to Centex Credit Agreement

 



--------------------------------------------------------------------------------



 



     (f) thirty percent (30%) of the Net Book Value of all Unimproved Entitled
Land;
     provided that the sum of the amounts determined pursuant to clauses (e) and
(f) shall not exceed forty percent (40%) of the Borrowing Base (with any excess
being excluded from the Borrowing Base); provided, further, that notwithstanding
anything to the contrary provided herein, any asset which is encumbered by any
Lien (other than Customary Permitted Liens) shall not be included in the
calculation of the Borrowing Base pursuant to clauses (a) through (f) above. All
properties included in the Borrowing Base shall be wholly-owned by a Restricted
Company and located in the United States of America.
     Borrowing Base Debt means (a) all Consolidated Debt (and, for purposes of
this definition, the Excess Cash component used in the calculation of
Consolidated Debt shall be reduced by the amount of Total Principal Debt as of
the date of determination (but in no event shall such Excess Cash component be
less than zero)), minus (b) any Subordinated Debt of the Restricted Companies in
an amount not to exceed $200,000,000, minus (c) any Non-Recourse Debt of the
Restricted Companies.
     Customary Permitted Liens means Permitted Liens described in Sections
9.2(b)(i), (ii), (iii), (iv), (v), (vi), (vii), or (xi).
     Customary Recourse Exceptions means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     Deferred Tax Valuation Allowance means the valuation allowance applied to
deferred tax assets resulting from the application of FASB Statement No. 109,
Accounting for Income Taxes, or otherwise required in accordance with GAAP.
     Developed Lots means parcels of Land Under Development owned by a
Restricted Company as to which:
     (a) a final plat, subdivision map or the equivalent for such Land Under
Development in a form approved by all applicable Authorities has been recorded
in compliance with all material applicable Legal Requirements; and
     (b) to the extent required, building permits for the construction of
foundations for residential dwelling units on each parcel of such Land Under
Development are available for issuance without the satisfaction of any further
material conditions other than fees related to the issuance of the applicable
permit.
     Entitled Land means parcels of land owned by a Restricted Company which are
zoned for construction of single-family dwellings, whether detached or attached,
and have a preliminary plat or tentative map, or the equivalent, approved by the
applicable Authorities in order to develop the land as a residential housing
project and construct single-family dwellings, whether attached or detached,
thereon.
     Improvements means on and off-site development work, including grading,
water distribution and sewer collection systems and drainage system
installation, paving,
Third Amendment to Centex Credit Agreement

2



--------------------------------------------------------------------------------



 



and other improvements necessary for the use of residential dwelling units and
as required pursuant to development agreements which may have been entered into
with all applicable Governmental Authorities.
     Investment Grade Rating means that at least two (2) of the three
(3) following Debt ratings exist at the same time: (a) a Moody’s Rating of Baa3
or better; (b) an S & P Rating of BBB- or better; and (c) a Fitch Rating of BBB-
or better.
     Land Under Development means Entitled Land and Improvements related to such
Entitled Land owned by a Restricted Company, provided that construction of any
Improvements has commenced but has not been completed and for which:
     (a) to the extent at such time required, a performance bond, surety or
other security has been issued to and in favor of and accepted by all material
applicable Authorities in which the real property is situated with regard to all
material work to be performed for such Entitled Land pursuant to applicable
Legal Requirements or development agreements with such Authorities;
     (b) all necessary plans have been approved by all material applicable
Authorities for the installation of the Improvements then being installed by a
Restricted Company upon or for such Entitled Land;
     (c) all necessary permits have been issued for the installation of the
Improvements then being installed by a Restricted Company upon or for such
Entitled Land; and
     (d) all utility services necessary for the construction of Improvements of
single-family dwellings (whether attached or detached) will be available to such
Entitled Land upon completion of the Improvements and the applicable Restricted
Company shall have obtained will serve letters from each applicable utility
service provider to the extent will serve letters are customarily issued.
     Net Book Value means, with respect to any property included in the
Borrowing Base as of any date of determination, the book value thereof as
reflected in the consolidated balance sheet of Borrower prepared in accordance
with GAAP.
     Non-Recourse Debt means, for any Person, any Debt of such Person in which
the holder of such Debt may not look to such Person personally for repayment,
other than to the extent of any security therefor or pursuant to Customary
Recourse Exceptions.
     Sold Unit means a single-family dwelling unit (whether detached or
attached) owned by a Restricted Company, including the land on which such
dwelling is located, where construction has commenced and that is subject to a
written purchase agreement executed in the ordinary course of Borrower’s or such
Restricted Subsidiary’s business (in a form customarily employed by Borrower or
such Restricted Subsidiary) and with a person who is not an Affiliate of a
Restricted Company, together with an earnest money deposit, and such purchase
agreement has not been terminated or entered into more than (x) twenty-four
(24) months prior to the date of determination with respect to single-family
attached dwelling units or (y) eighteen (18) months prior to the date of
determination with respect to single-family detached dwelling units. The
purchase agreement may contain customary contingencies to the purchaser’s
obligation to
Third Amendment to Centex Credit Agreement

3



--------------------------------------------------------------------------------



 



purchase, including, without limitation, a condition to purchase or close
subject to purchaser’s financing of the unit or purchaser’s sale of other
property owned by the purchaser.
     Spec Unit means a single-family dwelling unit (whether detached or
attached) owned by a Restricted Company, including the land on which such
dwelling is located, where construction has commenced and that is or will be
available for sale.
     Third Amendment means the Third Amendment to Credit Agreement dated as of
the Third Amendment Effective Date, executed by Borrower, Administrative Agent,
and the other Lenders party thereto.
     Third Amendment Effective Date means March 26, 2008.
     Unimproved Entitled Land means Entitled Land that is not included in Land
Under Development or Developed Lots.
     (b) The definition of “Applicable Margin” in Section 1.1 is hereby deleted
in its entirety and replaced with the following:
     Applicable Margin means, as of any date of determination, the interest
margin over the Prime Rate or the Adjusted Eurodollar Rate, and the applicable
fees payable pursuant to Section 5.3 and Section 5.4, as the case may be, that
corresponds to the Moody’s Rating, the S & P Rating, and the Fitch Rating set
forth below on such date of determination:

                                                              Applicable  
Applicable   Applicable   Applicable                 Margin for   Margin for  
Margin for   Margin for     Moody’s   S & P   Fitch   Prime Rate   Eurodollar  
Facility   Utilization Level   Rating   Rating   Rating   Borrowings  
Borrowings   Fees   Fees
1
  Baa2 or higher   BBB or higher   BBB or higher     0.0000 %     0.8500 %    
0.1500 %     0.1250 %
2
  Baa3   BBB-   BBB-     0.0000 %     0.9500 %     0.1750 %     0.1250 %
3
  Ba1   BB+   BB+     0.0000 %     1.1750 %     0.2250 %     0.2500 %
4
  Ba2   BB   BB     0.0000 %     1.4000 %     0.2250 %     0.2500 %
5
  Ba3 or lower or
Not Rated   BB- or lower or
Not Rated   BB- or lower or
Not Rated     0.0000 %     1.6250 %     0.2500 %     0.2500 %

For purposes of the foregoing: (a) if a Debt Rating is issued by only two (2) of
Moody’s, S & P, and Fitch, and (i) such Debt Ratings shall fall within different
Levels (but not more than one (1) Level apart), then the Applicable Margin shall
be determined by reference to the numerically lower Level (e.g. if the S & P
Rating is at Level 1 and the Moody’s Rating is at Level 2, then the Applicable
Margin shall be determined by reference to Level 1), or (ii) such Debt Ratings
shall fall within different Levels (two (2)
Third Amendment to Centex Credit Agreement

4



--------------------------------------------------------------------------------



 



or more Levels apart), the Applicable Margin shall be determined by reference to
the Level that is one Level higher than the numerically lowest Level (e.g., if
the S & P Rating is in Level 1 and the Moody’s Rating is in Level 3, then the
Applicable Margin shall be determined by reference to Level 2); and (b) if a
Debt Rating is issued by each of Moody’s, S & P, and Fitch, then the Applicable
Margin shall be determined by reference to the Level that corresponds to the
lower of the two highest Debt Ratings (e.g. if the Moody’s Rating is at Level 1,
the S & P Rating is at Level 2, and the Fitch Rating is at Level 3, then the
Applicable Margin shall be determined by reference to Level 2). The pricing that
is effective on the Third Amendment Effective Date is that under Level [3].
Thereafter, each change in the Applicable Margin shall be effective on the
earlier of: (i) the actual date of delivery by Borrower to Administrative Agent
of notice of a change in S & P Rating, Moody’s Rating, or Fitch Rating pursuant
to Section 8.3(g); and (ii) the date on which Borrower is obligated to deliver
notice of a change in S & P Rating, Moody’s Rating, or Fitch Rating to
Administrative Agent pursuant to Section 8.3(g).
Notwithstanding the foregoing:
     (a) If the Interest Coverage Ratio is less than 2.0 to 1.0, but not less
than 1.50 to 1.0, then the Applicable Margin for Eurodollar Borrowings
(including for purposes of calculating the Letter of Credit fees payable
pursuant to Section 5.5) shall be increased by 0.125% for the period of time
commencing on the first (1st) Business Day immediately following the date that
Administrative Agent receives a Compliance Certificate pursuant to
Section 8.3(a) or (b), as applicable, reflecting that the Interest Coverage
Ratio was less than 2.0 to 1.0, but not less than 1.50 to 1.0, as of the last
day of the applicable fiscal quarter and ending on the first (1st) Business Day
immediately following the date that Administrative Agent receives a Compliance
Certificate pursuant to Section 8.3(a) or (b), as applicable, reflecting that
the Interest Coverage Ratio was (i) at least 2.0 to 1.0 as of the last day of
the applicable fiscal quarter or (ii) less than 1.50 to 1.0 (in which case
clause (b) or (c) below shall apply) as of the last day of the applicable fiscal
quarter;
     (b) If the Interest Coverage Ratio is less than 1.50 to 1.0, but not less
than 1.0 to 1.0, then the Applicable Margin for Eurodollar Borrowings (including
for purposes of calculating the Letter of Credit fees payable pursuant to
Section 5.5) shall be increased by 0.25% for the period of time commencing on
the first (1st) Business Day immediately following the date that Administrative
Agent receives a Compliance Certificate pursuant to Section 8.3(a) or (b), as
applicable, reflecting that the Interest Coverage Ratio was less than 1.50 to
1.0, but not less than 1.0 to 1.0, as of the last day of the applicable fiscal
quarter and ending on the first (1st) Business Day immediately following the
date that Administrative Agent receives a Compliance Certificate pursuant to
Section 8.3(a) or (b), as applicable, reflecting that the Interest Coverage
Ratio was (i) at least 2.0 to 1.0 as of the last day of the applicable fiscal
quarter, (ii) less than 2.0 to 1.0, but not less than 1.50 to 1.0 (in which case
clause (a) above shall apply) as of the last day of the applicable fiscal
quarter, or (iii) less than 1.0 to 1.0 (in which case clause (c) below shall
apply) as of the last day of the applicable fiscal quarter; and
     (c) If the Interest Coverage Ratio is less than 1.0 to 1.0, then the
Applicable Margin for Eurodollar Borrowings (including for purposes of
calculating the Letter of Credit fees payable pursuant to Section 5.5) shall be
increased by 0.375% for the period of time commencing on the first (1st)
Business Day immediately following the date that Administrative Agent receives a
Compliance Certificate pursuant to Section 8.3(a) or (b),
Third Amendment to Centex Credit Agreement

5



--------------------------------------------------------------------------------



 



as applicable, reflecting that the Interest Coverage Ratio was less than 1.0 to
1.0, as of the last day of the applicable fiscal quarter and ending on the first
(1st) Business Day immediately following the date that Administrative Agent
receives a Compliance Certificate pursuant to Section 8.3(a) or (b), as
applicable, reflecting that the Interest Coverage Ratio was (i) at least 2.0 to
1.0 as of the last day of the applicable fiscal quarter, (ii) less than 2.0 to
1.0, but not less than 1.50 to 1.0 (in which case clause (a) above shall apply)
as of the last day of the applicable fiscal quarter, or (iii) less than 1.50 to
1.0, but not less than 1.0 to 1.0 (in which case clause (b) above shall apply)
as of the last day of the applicable fiscal quarter;
provided that the additional amounts payable pursuant to clauses (a), (b), and
(c) above for any period shall be reduced (but not below zero) by the amount of
utilization fees payable pursuant to Section 5.4 for such period.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 3.7(c).
     (c) The definition of “Consolidated Debt” in Section 1.1 is hereby deleted
in its entirety and replaced with the following:
     Consolidated Debt means, as of any date of determination, (a) all Debt
(other than (x) with respect to undrawn Performance Letters of Credit and
(y) Contingent Obligations with respect to guaranties of undrawn Performance
Letters of Credit of Persons other than Borrower or a Restricted Subsidiary) of
the Restricted Companies, on a consolidated basis, minus (b) Excess Cash not
subject to any Liens or other restrictions not inherent in the particular
investment or obligation, minus (c) the face amount of all undrawn financial
letters of credit issued on behalf of the Restricted Companies (but only to the
extent such letters of credit assure obligations that are fully indemnified
pursuant to unconditional indemnity agreements or fully covered by third party
insurance acceptable to Administrative Agent, provided by indemnitors or
insurers, as applicable, acceptable to Administrative Agent, as to which such
indemnitors or insurers, as applicable, do not dispute liability for payment
thereof); provided that, for purposes of Section 8.12, Consolidated Debt means,
as of the date of determination, all Debt of the Restricted Companies, on a
consolidated basis.
     (d) The definition of “Cumulative Consolidated Net Income” in Section 1.1
is hereby deleted in its entirety and replaced with the following:
     Cumulative Consolidated Net Income means the sum of Quarterly Consolidated
Net Income for the fiscal quarter ended March 31, 2008, and for each succeeding
fiscal quarter during the term hereof.
     (e) The definition of “Leverage Ratio” in Section 1.1 is hereby deleted in
its entirety and replaced with the following:
     Leverage Ratio means, as of any date of determination thereof, the ratio of
(a) the result of (i) Consolidated Debt outstanding on such date, minus
(iii) Subordinated Debt in an amount not to exceed $200,000,000, to (b) the sum
of (i) Consolidated Debt outstanding on such date, plus (ii) Consolidated
Tangible Net Worth plus the cumulative
Third Amendment to Centex Credit Agreement

6



--------------------------------------------------------------------------------



 



net amount of all Deferred Tax Valuation Allowances (not to exceed
$1,000,000,000 in the aggregate), each as of such date determined in accordance
with GAAP.
     (f) Section 2.3 is hereby deleted in its entirety and replaced with the
following:
     2.3 Termination or Reduction of Commitments.
     (a) Voluntary. Without premium or penalty, and upon giving not less than
ten (10) Business Days prior written and irrevocable notice to Administrative
Agent, Borrower may permanently terminate in whole or in part the Total
Commitment; provided that: (a) each partial termination shall be in the amount
of $5,000,000 or a greater integral multiple of $1,000,000; (b) the amount of
the Total Commitment may not be reduced below the Total Outstandings; (c) if,
after giving effect to any reduction of the Total Commitment pursuant to this
Section 2.3(a), the Letter of Credit Sublimit exceeds fifty percent (50%) of the
amount of the Total Commitment, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess; and (d) each reduction shall
be allocated Pro Rata among Lenders in accordance with their respective Pro Rata
Parts. Promptly after receipt of such notice of termination or reduction,
Administrative Agent shall notify each Lender of the proposed termination or
reduction. Such termination or partial reduction of the Total Commitment shall
be effective on the Business Day specified in Borrower’s notice (which date must
be at least ten (10) Business Days after Borrower’s delivery of such notice). In
the event that the Total Commitment is reduced to zero and there is no
outstanding Principal Debt or L/C Obligations, this Agreement shall be
terminated to the extent specified in Section 13.14, and all facility fees and
other fees then earned and unpaid hereunder and all other amounts of the
Obligation then due and owing shall be immediately due and payable, without
notice or demand by any Credit Party.
     (b) Mandatory. On the Third Amendment Effective Date, (i) the Total
Commitment shall be reduced by $735,000,000 and (ii) the Letter of Credit
Sublimit shall be reduced by $235,000,000, such that, immediately after giving
effect to such reductions, the Total Commitment is $1,350,000,000 and the Letter
of Credit Sublimit is $600,000,000. Each such reduction shall be allocated Pro
Rata among Lenders in accordance with their respective Pro Rata Parts.
     (g) Section 6.2 is hereby amended to add the following as Section 6.2(g):
     (g) At any time that the Borrower does not have an Investment Grade Rating,
the sum of the aggregate outstanding amount of all Borrowing Base Debt, after
giving effect to such Credit Extension, does not exceed the Borrowing Base as of
such date.
     (h) Section 8.3 is hereby amended to add the following as Section 8.3(j):
     (j) Concurrently with the delivery of the financial statements referred to
in Sections 8.3(a) and (b), for each such period during which Borrower does not
have an Investment Grade Rating, commencing with the fiscal quarter ending
March 31, 2008, and at such other times as the Administrative Agent may
reasonably require (provided that such calculation is to be made as of the last
day of a calendar month), Borrower shall provide Administrative Agent with a
written calculation of the Borrowing Base, substantially in the form of
Exhibit H, signed by a Responsible Officer of Borrower, and
Third Amendment to Centex Credit Agreement

7



--------------------------------------------------------------------------------



 



properly completed to provide all information required to be included thereon
(and Administrative Agent will promptly forward to each Lender) showing
Borrower’s calculations of the components of the Borrowing Base and such data
supporting such calculations as the Administrative Agent may require.
     (i) Section 9.12(b) is hereby deleted in its entirety and replaced with the
following:
(b) Minimum Tangible Net Worth. Borrower shall not permit Consolidated Tangible
Net Worth, as of the last day of any fiscal quarter of Borrower, commencing with
the fiscal quarter ended March 31, 2008, to be less than (a) $2,400,000,000,
plus (b) fifty percent (50%) of the amount of Net Proceeds from any Equity
Issuance subsequent to December 31, 2007, plus (c) fifty percent (50%) of
Cumulative Consolidated Net Income (excluding the effect of (i) any decrease in
any Deferred Tax Valuation Allowance and (ii) any increase in Cumulative
Consolidated Net Income resulting from the application of FASB Interpretation
No. 48, Accounting for Uncertainty in Income Taxes), minus (d) the cumulative
net amount of all Deferred Tax Valuation Allowances (not to exceed
$1,000,000,000 in the aggregate), as of the date of determination.
     (j) Section 9.12 is hereby amended to add the following new clause (c) at
the end thereof:
(c) Borrowing Base. At any time that Borrower does not have an Investment Grade
Rating, Borrower shall not permit the sum of the aggregate outstanding amount of
all Borrowing Base Debt to exceed the sum of the Borrowing Base; provided
however, that it shall not be an Event of Default under this Section 9.12(c) if,
Borrower shall either, (A) within two (2) Business Day of the date of
determination that Borrower is not in compliance with this Section 9.12(c), make
a prepayment of the Total Principal Debt in such amount as is necessary to cause
Borrower to be in compliance with the limitations of this Section 9.12(c), or
(B) so long as no Principal Debt is outstanding, within thirty (30) days of such
date of determination, cause Borrower to otherwise be in compliance with the
limitations of this Section 9.12(c).
     (k) Section 10.2(b) is hereby deleted in its entirety and replaced with the
following:
     (b) any covenant, agreement, or condition contained in Section 8.3(e),
8.3(f), 8.3(g), 8.12 or 9, and such failure or refusal continues unremedied for
ten (10) days (other than Section 9.12(c), for which the time shall be two
(2) Business Days with respect to clause (A) thereof or thirty (30) days as with
respect to clause (B) thereof) after the earlier of (i) notice given by
Administrative Agent to Borrower of such failure or refusal, or (ii) Borrower’s
actual knowledge of such failure or refusal; or
     (l) The Credit Agreement is hereby amended to add Exhibit H attached
hereto.
     (m) Schedule 2.1 is hereby deleted in its entirety and replaced with
Revised Schedule 2.1 attached hereto.
     2. Consents.
     (a) Borrower has advised Administrative Agent that Borrower is currently in
negotiations to sell (i) substantially all of the assets, of Centex Home
Services Company, LLC, a Nevada limited liability
Third Amendment to Centex Credit Agreement

8



--------------------------------------------------------------------------------



 



company, HomeTeam Pest Defense, LLC, a Delaware limited liability company, and
HomeTeam Pest Defense, Inc., a Nevada corporation, in one or more sales to be
completed by or before the fiscal quarter ended December 31, 2008 (the “Home
Team Disposition”), and (ii) certain land and rights or other assets related
thereto with an aggregate book value (on the books of Borrower) of not more than
$650,000,000, in one or more sales outside the ordinary course of business to
one or more third parties or to one or more entities in which Borrower or its
Affiliates retain a minority equity interest, to be completed by or before the
fiscal quarter ended September 30, 2008 (the “Land Sale”). As a result, Borrower
has requested that Lenders consent to the Home Team Disposition and the Land
Sale.
     (b) Each Lender that executes this Amendment hereby consents to the Home
Team Disposition and the Land Sale and waives any Potential Default or Event of
Default that would otherwise result solely as a result of the consummation
thereof, subject to the following terms and conditions:
     (i) all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects upon the consummation of the Home Team Disposition and the Land Sale
except to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;
     (ii) the terms and conditions of the Home Team Disposition and the Land
Sale are commercially reasonable, arm’s length transactions;
     (iii) Administrative Agent shall have received a proforma Compliance
Certificate evidencing compliance with the covenants contained in Section 9.12
of the Credit Agreement, after giving effect to the Home Team Disposition and
the Land Sale; and
     (iv) except solely as to the consents set forth in Section 2(b) above, no
Potential Default or Event of Default has occurred and is continuing, both
before and after giving effect to the Home Team Disposition and the Land Sale.
The consents hereby granted by Lenders under this Section 2 do not
(A) constitute a waiver or modification of any other terms or provisions set
forth in the Credit Agreement or any other Loan Document and shall not impair
any right that any Credit Party may now or hereafter have under or in connection
with the Credit Agreement or any other Loan Document, (B) impair any Credit
Party’s rights to insist upon strict compliance with the Credit Agreement, as
amended or otherwise modified hereby, or the other Loan Documents, and (C) does
not extend to any other Loan Document. The Loan Documents continue to bind and
inure to Borrower and the Credit Parties and their respective successors and
permitted assigns.
     3. Amendments to Credit Agreement and Other Loan Documents.
     (a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.
     (b) Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.
     4. Ratifications. Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Amendment, (b) ratifies and confirms that all
guaranties and assurances, granted,
Third Amendment to Centex Credit Agreement

9



--------------------------------------------------------------------------------



 



conveyed, or assigned to the Credit Parties under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee and assure full payment and performance of the present and
future Obligation, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents and
certificates as Administrative Agent may reasonably request in order to create,
preserve and protect those guaranties and assurances.
     5. Representations. Borrower represents and warrants to Lenders that as of
the date of this Amendment: (a) this Amendment has been duly authorized,
executed, and delivered by Borrower; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance of this Amendment by
Borrower other than the reporting and filing of this Amendment pursuant to Legal
Requirements; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon Borrower and are enforceable against Borrower in accordance
with their respective terms, except as limited by Debtor Relief Laws and general
principles of equity; (d) the execution, delivery, and performance by Borrower
of this Amendment do not require the consent of any Person that has not been
obtained and do not and will not constitute a violation of any Legal
Requirements or material agreements to which Borrower or any of its Subsidiaries
is a party or by which Borrower or any of its Subsidiaries is bound; (e) all
representations and warranties in the Loan Documents are true and correct in all
material respects on and as of the date of this Amendment, except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) both before and after giving effect
to this Amendment, no Potential Default or Event of Default exists.
     6. Conditions. This Amendment shall not be effective unless and until:
     (a) this Amendment is executed by Borrower, Administrative Agent, and
Required Lenders;
     (b) the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;
     (c) both before and after giving effect to this Amendment, no Potential
Default or Event of Default exists;
     (d) Administrative Agent receives a certificate executed by Responsible
Officer of Borrower certifying (i) the name of each of its officers who are
authorized to sign this Amendment and the other documents executed in connection
herewith, (ii) a true and correct copy of the resolutions of Borrower that
authorize the execution, delivery, and performance of this Amendment and the
other documents executed in connection herewith, and (iii) copies of the
articles or certificate of incorporation, bylaws, and other Constituent
Documents of Borrower, that the same have not been amended since the date
specified therein, and that the same are still in effect; and
     (e) Borrower shall have paid Administrative Agent all fees required to be
paid by Borrower under the Loan Documents and the fee letter dated February 29,
2008, executed by Borrower, Bank of America, N.A., and Banc of America
Securities LLC.
     7. Continued Effect. Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.
Third Amendment to Centex Credit Agreement

10



--------------------------------------------------------------------------------



 



     8. Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment shall be construed — and its
performance enforced — under Texas law, (d) if any part of this Amendment is for
any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.
     9. Parties. This Amendment binds and inures to each of the parties hereto
and their respective successors and permitted assigns.
     10. RELEASE. BORROWER HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS ARE ABSOLUTE
AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF, COUNTERCLAIM, DEFENSE,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY
THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM ANY CREDIT PARTY. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES EACH CREDIT PARTY AND ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES,
IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
     11. Entireties. The Credit Agreement and the other Loan Documents, as
amended by this Amendment, represent the final agreement between the parties
about the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]
Third Amendment to Centex Credit Agreement

11



--------------------------------------------------------------------------------



 



     EXECUTED as of the first date written above.

                      CENTEX CORPORATION,         as Borrower    
 
                    By:   /s/ Gail M. Peck                           Name: Gail
M. Peck             Title: Vice President & Treasurer    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         as Administrative Agent, an
L/C Issuer, and as a Lender    
 
                    By:   /s/ Eyal Namordi                           Name: Eyal
Namordi             Title: Senior Vice President    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A.         as Co-Syndication Agent,
as an L/C Issuer, and as a Lender    
 
                    By:   /s/ Brian McDougal                           Name:
Brian McDougal             Title: Vice President    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      THE ROYAL BANK OF SCOTLAND PLC,         as Co-Syndication
Agent and as a Lender    
 
                    By:   /s/ William McGinty                           Name:
William McGinty             Title: Senior Vice President    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      CITICORP NORTH AMERICA, INC.,         as Co-Documentation
Agent and as a Lender    
 
                    By:   /s/ Marni McManus                           Name:
Marni McManus             Title: Vice President    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      BNP PARIBAS,         as a Senior Managing Agent, as an L/C
Issuer, and as a Lender    
 
                    By:   /s/ Duane Helkowski                           Name:
Duane Helkowski             Title: Managing Director    
 
                    By:   /s/ Angela Bentley-Arnold                          
Name: Angela Bentley-Arnold             Title: Director    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      CALYON NEW YORK BRANCH,         as a Senior Managing Agent
and as a Lender    
 
                    By:   /s/ Robert Smith                           Name:
Robert Smith             Title: Managing Director    
 
                    By:   /s/ Brian Myers                           Name: Brian
Myers             Title: Managing Director    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         as a
Senior Managing Agent and as a Lender    
 
                    By:   /s/ D. Barnell                           Name: D.
Barnell             Title: V.P. & Manager    

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC,
as a Managing Agent and as a Lender
      By:   /s/ Carlos Lopez         Name:   Carlos Lopez        Title:  
Associate Director
Corporate Banking USA
L007              By:   /s/ Jonathan Smith         Name:   Jonathan Smith       
Title:   Assistant Vice President
Risk Management & Business Support
S025     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as an L/C Issuer and as a Lender
      By:   /s/ Casey L. Stevenson         Name:   Casey L. Stevenson       
Title:   Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            WASHINGTON MUTUAL BANK, FA,
as a Lender
      By:   /s/ John L. Thomas         Name:   John L. Thomas        Title:  
Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Senior Managing Agent and a Lender
      By:   /s/ Nicholas A. Bell         Name:   Nicholas A. Bell       
Title:   Director     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Douglas G. Paul         Name:   Douglas G. Paul        Title:  
Senior Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ David B. Julie         Name:   David
B. Julie        Title:   Associate Director     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            CITY NATIONAL BANK, a national banking association,
as a Lender

  By:   /s/ Nicola Baker         Name:   NICOLA BAKER        Title:   VICE
PRESIDENT     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Morgan A. Lyons         Name:   Morgan A. Lyons        Title:  
Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            UNICREDIT BANCA DI ROMA, formerly known as
Banca Di Roma – New York Branch,
as a Lender
    By:   /s/ Alessandro Paoli         Name:   Alessandro Paoli        Title:  
First Vice President              By:   /s/ Linda Lee         Name:   Linda Lee 
      Title:   Assistant Treasurer     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /s/ Key Coker         Name:   Key Coker        Title:   Executive
Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA,
as a Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:   First
Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            NATIXIS (fka NATEXIS BANQUES POPULAIRES),
as a Lender
      By:   /s/ Marie-Edith Dugeny         Name:   Marie-Edith Dugeny       
Title:   Managing Director              By:   /s/ Timothée Delpont        
Name:   Timothée Delpont         Title:   Associate     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            FIRST HAWAIIAN BANK,
as a Lender
      By:   /s/ George Leong         Name:   George Leong        Title:   Vice
President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /s/ William M. Thurman         Name:   William M. Thurman       
Title:   Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE,
as a Lender
      By:   /s/ Milissa A. Goeden         Name:   Milissa A. Goeden       
Title:   Director     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jeff Gilbreath         Name:   Jeff Gilbreath        Title:  
Senior Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Eyal Namordi         Name:   Eyal Namordi        Title:   Senior
Vice President     

Signature Page to Third Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



EXHIBIT H
BORROWING BASE CERTIFICATE
     The undersigned, being a duly elected Responsible Officer of Centex
Corporation, a Nevada corporation, hereby certifies that the following is a true
and correct calculation of the Borrowing Base as of _______, 20___:

              (a)  
ninety percent (90%) of the net proceeds from Sold Units due to a Restricted
Company;
  $        
 
         
 
        (b)  
ninety percent (90%) of the Net Book Value of all Sold Units;
  $        
 
         
 
        (c)  
eighty percent (80%) of the Net Book Value of all Spec Units;
  $        
 
         
 
        (d)  
seventy-five percent (75%) of the Net Book Value of all Developed Lots;
  $        
 
         
 
        (e)  
fifty percent (50%) of the Net Book Value of all Land Under Development;
  $        
 
         
 
        (f)  
thirty percent (30%) of the Net Book Value of all Unimproved Entitled Land
  $        
 
         
 
        (g)  
Borrowing Base (sum of (a) through (f); (provided that the sum of clause (e) and
clause (f) above shall not exceed forty percent (40%) of the Borrowing Base)):
  $        
 
         
 
        (h)  
Consolidated Debt (and, for purposes of this calculation, the Excess Cash
component used in the calculation of Consolidated Debt shall be reduced by the
amount of Total Principal Debt as of the date of determination (but in no event
shall such Excess Cash component be less than zero)
  $        
 
         
 
        (i)  
Subordinated Debt of the Restricted Companies in an amount not to exceed
$200,000,000
  $        
 
         
 
        (j)  
Non-Recourse Debt of the Restricted Companies
  $        
 
         
 
        (k)  
Borrowing Base Debt ((h) minus (i) minus (j)):
  $        
 
         
 
        (l)  
Borrowing Base Calculation ((g) minus (k)):
  $        
 
     

Exhibit F to Centex Third Amendment
40

 



--------------------------------------------------------------------------------



 



              CENTEX CORPORATION    
 
       
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit F to Centex Third Amendment
41

 



--------------------------------------------------------------------------------



 



REVISED SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment   Applicable Percentage
Bank of America, N.A.
  $ 132,733,812.97       9.832134293 %
JPMorgan Chase Bank, N.A.
  $ 119,784,172.67       8.872901679 %
Royal Bank of Scotland plc
  $ 119,784,172.67       8.872901679 %
Citicorp North America, Inc.
  $ 119,784,172.67       8.872901679 %
BNP Paribas
  $ 69,604,316.55       5.155875300 %
Calyon New York Branch
  $ 79,316,546.76       5.875299760 %
The Bank of Tokyo-Mitsubishi, Ltd.
  $ 79,316,546.76       5.875299760 %
Barclays Bank plc
  $ 79,316,546.76       5.875299760 %
Suntrust Bank
  $ 58,273,381.30       4.316546763 %
Lloyds TSB Bank, plc
  $ 58,273,381.30       4.316546763 %
Wachovia Bank, National Association
  $ 58,273,381.30       4.316546763 %
Comerica Bank
  $ 48,561,151.08       3.597122302 %
Washington Mutual Bank, FA
  $ 38,848,920.87       2.877697842 %
PNC Bank, National Association
  $ 32,374,100.72       2.398081535 %
UBS Loan Finance LLC
  $ 32,374,100.72       2.398081535 %
Merrill Lynch Bank USA
  $ 32,374,100.72       2.398081535 %
City National Bank
  $ 19,424,460.43       1.438848921 %
The Northern Trust Company
  $ 19,424,460.43       1.438848921 %
US Bank National Association
  $ 19,424,460.43       1.438848921 %
UniCredit Banca di Roma
  $ 16,187,050.35       1.199040767 %
Compass Bank
  $ 19,424,460.43       1.438848921 %
Fifth Third Bank
  $ 16,187,050.35       1.199040767 %
Natexis Banques Populaires
  $ 22,661,870.50       1.678657074 %
Societe Generale
  $ 16,187,050.35       1.199040767 %
First Hawaiian Bank
  $ 9,712,230.21       0.719424460 %
Keybank National Association
  $ 16,187,050.35       1.199040767 %
LaSalle Bank National Association
  $ 16,187,050.35       1.199040767 %
Total
  $ 1,350,000,000       100.000000000 %

Exhibit F to Centex Third Amendment
42

 